DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 10, 20-21, and 24, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laselva et al. (WO 2020/221861 A1).
Regarding claims 1 and 10, Laselva discloses:
a User Equipment (UE) (fig.1 discloses a wireless device which is configured to communicate wirelessly with a base station), comprising:
a control circuit (fig.1);
a processor installed in the control circuit (fig.1 element 120); and
a memory installed in the control circuit and operatively coupled to the processor (fig.1 element 123) ;
wherein the processor is configured to execute a program code stored in the memory to:
initiating a 2-step Random Access (RA) (fig.5 wherein the UE is in RRC_INACTIVE UE initiates 2-step RACH by transmitting a MSGA, par.[0038]) procedure for small data transmission (SDT) (par.[0038] teaches that the RACH if for performance of SDT) in RRC_INACTIVE state (fig.5 and par.[0038] which teaches that the UE is in RRC_INACTIVE as discussed above); and
stopping the 2-step RA procedure for SDT and initiating a 4-step RA procedure not for SDT in response to a condition (fig.5 which teaches the transmission to the UE of a MSGB, wherein the MSGB comprises a RA-Response and Resume-ID and par.[0048] which recites, in part, “2-step RACH with fallback to 4-step without SDT”).

Regarding claim 20, Jeon discloses:
Wherein the 2-step RA procedure is initiated in response to an upper layer request (fig.5 data appears in UE buffer with size s).
Regarding claim 21 and 24, Laselva discloses:
transmitting a RRC resume request and small data in the 2-step RA procedure for SDT (par.[0002] discloses resuming an RRC connection. Par.[0035] which recites, in part, “The RRC_INACTIVE state enables to more quickly resume the connection and start the transmission of small or sporadic data with a much lower initial access delay and associated signaling overhead as compared to the RRC_IDLE state. This is achieved mainly thanks to reduced control signaling required for requesting and obtaining the resume of a suspended RRC connection, which results in UE power saving.” Par.[0038] which discloses the RRC_RESUME in MSGA).




Claim(s) 1, 4-5, 10, 14-15, 19, 23 and 26, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US 11,057,935 B2).
Regarding claims 1 and 10, Jeon discloses:
a User Equipment (UE) (fig.4 element 406 which discloses a wireless device which is configured to communicate wirelessly with a base station), comprising:
a control circuit (fig.4);
a processor installed in the control circuit (fig.4 element 408); and
a memory installed in the control circuit and operatively coupled to the processor (fig.4 and col.5 lines 66-67 and col.6 lines 1-54) ;
wherein the processor is configured to execute a program code stored in the memory to:
initiating a 2-step Random Access (RA) (col.30 lines 24-27 which teaches a two-step RA procedure) procedure for small data transmission (SDT) (col.29 line 44-45 describes a two-step RA procedure, wherein the Random Access Preamble (RAP) is transmitted with one or more Transport Blocks (TB) (e.g. a MSGA) and lines 60-65 which discloses the RAP for small data transmissions) for uplink data transmission (col.29 line 44-45 which discloses that the transmission is on the Uplink (UL) from the User Equipment (UE) to the base station (BS) over a wireless channel) in RRC_INACTIVE state (col.30 lines 16-19 which discloses an UL transmission by the wireless device while the UE is in an inactive state); and
stopping the 2-step RA procedure for SDT and initiating a 4-step RA procedure not for SDT in response to a condition (col.37 line 34-37 which discloses that if the 2-step RA procedure fails that the UE transitions to a 4-step RA procedure).

The office notes that claim 3 and 13 has been cancelled and the subject matter rolled into claims 2 and 12 respectively.

Regarding claims 4 and 14, Jeon discloses:
wherein the condition is that the UE cannot successfully complete the 2-step RA procedure after a number of preamble transmission (fig.22 which teaches a plurality of RA preamble 2-step attempts. Col.37 line 34-38 which teaches after a number of failed preamble/TB attempts the UE may fallback to a 4-Step RA procedure).

Regarding claims 5 and 15, Jeon discloses:
	wherein the number of preamble transmissions exceeds a configured threshold (col.37 line 34-38 which teaches that after a number of failed preambles attempts, and fig.26 and associated paragraphs which teaches that there is threshold amount of preamble/TB attempts col.48 line 64-65).
	
The office notes claims 7-8 and 17-18 have been cancelled in the amendment. 

Regarding claims 9 and 19, Jeon discloses:
Transmitting the small data after entering an RRC_CONNECTED state (col.37 lines 34-38 which discloses falling back to a 4-step RACH and fig.15(a)).

Regarding claim 23 and 26, Jeon discloses:
wherein the 2-step RA procedure for SDT is stopped without an indication from network (col.37 lines 25-36 teaches that after the threshold amount of retries have been performed the UE will transition to a 4-step RACH, there is no indication from the base station).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Wu et al. (US 2022/0070938 A1).
Regarding claims 2 and 12, While the disclosure of Jeon substantially discloses the claimed invention, but does not explicitly disclose:
wherein the condition is that the UE receives an indication an indication in a Message B (MSGB).
However, the technique for signaling to a UE to fallback from a 2-step RACH to a 4-step RACH was well-known before the effective filing date of the claimed invention.
For example, Wu discloses:
wherein the condition is that the UE receives an indication an indication in a Message B (MSGB) (fig.2 par.[0140] which teaches that the MSG-B comprises a fallback indicator).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the random access fallback method wherein the base station provides an indication to the UE to fallback to a 4-step RACH procedure as discussed in Jeon with use of providing the indication in a MSGB as discussed in Wu. The motivation/suggestion would have been to reduce the signaling overhead by allowing the base station to signal the fallback indication in a MSGB without additional signaling overhead. 

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Agiwal et al. (US 2020/0107372 A1).
Regarding claims 2 and 12, While the disclosure of Jeon substantially discloses the claimed invention, furthermore, Jeon discloses that the BS transmits an indication to the UE to fallback to the 4-step random access procedure (col.38 lines 25-27), but does not explicitly disclose:
wherein the condition is that the UE receives an indication an indication in a Message B (MSGB).
However, the technique for signaling to a UE to fallback from a 2-step RACH to a 4-step RACH was well-known before the effective filing date of the claimed invention.
For example, Agiwal discloses:
wherein the condition is that the UE receives an indication an indication in a Message B (MSGB) (par.[0135] which teaches that the MSG-B comprises a fallback indicator).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the random access fallback method wherein the base station provides an indication to the UE to fallback to a 4-step RACH procedure as discussed in Jeon with use of providing the indication in a MSGB as discussed in Agiwal. The motivation/suggestion would have been to reduce the signaling overhead by allowing the base station to signal the fallback indication in a MSGB without additional signaling overhead.

Claim(s) 6, 16, 22, and 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Uchino et al. (US 2022/0124828 A1).
Regarding claims 6 and 16, the disclosure of Jeon teaches transitioning from a 2-step RACH procedure to a 4-step if the 2-step RACH procedure fails, but does not disclose:
Wherein the condition is that a reference signal received power (RSRP) of a pathloss reference of the UE becomes below a radio condition threshold.
However, the above claimed limitation was known and used at least prior to the effective filing date of the claimed invention. 
For example, the disclosure of Uchino teaches:
wherein the condition is that a reference signal received power (RSRP) of a pathloss reference of the UE becomes below a radio condition threshold (par.[0042] which recites, in part, “A switch trigger from 2-step random access procedure to 4-step random access procedure may be a case where radio quality is degraded. For example, in a case of RSRP (Reference Signal Received Power), RSRQ (Reference Signal Received Quality), SINR (Signal-to-Interference plus Noise power Ratio), CQI (Channel Quality Indicator) or a path loss value falling below a predetermined value, or the amount of change exceeding a predetermined value, the user equipment 20 may fall back to 4-step random access procedure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the RACH fallback procedure as taught in Jeon, with the trigger for fallback as discussed in Uchino. The motivation/suggestion would have been to allow a UE to resume an RRC_Connection when the signal quality on a previous connection has been degraded via a handover to another base station within the cell or onto an entirely different cell.

Regarding claims 22 and 25, Uchino discloses:
resetting Medium Access Control (MAC) of the UE in response to the condition (par.[0043] which teaches what occurs when fallback to 4-step random access is triggered (1) wherein the MAC is reset).

Claim(s) 10, 20-21 and 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Laselva as applied to claims 1 and 10 above.
Regarding claims 10 and 20, the disclosure of Jeon teaches performance of a 2-step RACH which can fallback to a 4-step RACH. While the disclosure of Jeon teaches a RACH procedure, they do not disclose:
Wherein the 2-step RA procedure is initiated in response to an upper layer request.
However initiating a RACH when data from higher layers appear at the UE for transmission over a physical link was well-known at the time before the effective filing date of the claimed invention.
For example, the disclosure of Laselva teaches:
Wherein the 2-step RA procedure is initiated in response to an upper layer request (fig.5 wherein the uplink data appears at the UE buffer for transmission from higher layer to layer-1 physical layer to base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the 2-step RACH methods as discussed in Jeon, with the 2-step RACH methods as discussed in Laselva. The motivation/suggestion would have been that the 2-step RACH reduces latency and in the transmission of small data while the UE is in an inactive state it would be beneficial to transmit the small data using a preconfigured preamble for small data with reduced signalling overhead and without having to perform an RRC_CONNECTION_REQ or RRC_RESUME_REQ unless absolutely necessary.

Regarding claim 21 and 24, Laselva discloses:
transmitting a RRC resume request and small data in the 2-step RA procedure for SDT (par.[0002] discloses resuming an RRC connection. Par.[0035] which recites, in part, “The RRC_INACTIVE state enables to more quickly resume the connection and start the transmission of small or sporadic data with a much lower initial access delay and associated signaling overhead as compared to the RRC_IDLE state. This is achieved mainly thanks to reduced control signaling required for requesting and obtaining the resume of a suspended RRC connection, which results in UE power saving.” Par.[0038] which discloses the RRC_RESUME in MSGA).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Freda et al. (US 2019/0320467 A1) “Random Access in Next Generation Wireless Systems”
Johansson et al. (US 2019/0104553 A1) “High Reliability and Early Data Transmission”
Johansson et al. (US 2019/0223221 A1) “High Reliability and Early Data Transmission”
Deenoo et al. (WO 2018/031603 A1) “Light Connectivity and Autonomous Mobility” 
Deenoo et al. (US 2019/0174571 A1) “Light Connectivity and Autonomous Mobility”
Lu et al. (WO 2020/252633 A1) “Backoff Method, Device and System for Random Access Preamble”
Ye et al. (US 2019/0045554 A1) “Design of Early Data Transmission in Wireless Communication System”
Atungsiri et al. (US 2022/0022259 A1) “Communication Device, Infrastructure Equipment and Methods” fig.8 and associated paragraphs teach stopping 2-step RACH and continuing with 4-step RACH from the 2-step RACH without sending an additional preamble. 
Murray et al. (US 2020/0275319 A1) “Connected Mode Mobility in New Radio”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411